Examiner’s Amendment

The present application is being examined under the pre-AIA  first to invent provisions. 

2. 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Roger Knapp on 05/10/2021.
The application has been amended for some claims as follows  and all other claims remain unchanged as filed by applicant on 12/11/2019


1 (Currently Amended).    A semiconductor device comprising:
a first fin on a substrate, the first fin having a first sidewall;
a second fin on the substrate and neighboring the first fin, the second fin having a second sidewall, the first sidewall being on a side of the first fin opposite from the second fin, the second sidewall being on a side of the second fin opposite from the first fin; 
a gate structure over the first fin and the second fin; and
a merged epitaxial source/drain region on and between the first fin and the second fin proximate the gate structure, 
wherein the merged epitaxial source/drain region comprises:
a first portion of the merged epitaxial source/drain region along a bottom surface and a side surface of a recess in the first fin and along a bottom surface and a side surface of a recess in the second fin; and
a second portion of the merged epitaxial source/drain region over the first portion,
wherein a top surface of the merged epitaxial source/drain region is convex extending continuously between a plane of the first sidewall and a plane of the second sidewall and being laterally between the recess in the first fin and the recess in the second fin.

2. (Canceled)

3 (Currently Amended) .    The device of claim [[2]] 1, wherein the first portion of the merged epitaxial source/drain region has a raised height above and from a top surface of the first fin or the second fin, the raised height being in a range of about 10 angstroms to about 70 angstroms.

4 (Currently Amended).    The device of claim [[2]] 1, further comprising an isolation region interposed between the first fin and the second fin, wherein the second portion extends between the first portion and the isolation region.

5 (Currently Amended).    The device of claim [[2]] 1, wherein the second portion has a greater phosphorous concentration than the first portion.



a first fin and a second fin protruding from a substrate, the first fin having a first sidewall, the second fin having a second sidewall, the first sidewall being on a side of the first fin opposite from the second fin, the second sidewall being on a side of the second fin opposite from the first fin, wherein the first sidewall and the second sidewall are substantially parallel to a longitudinal axis of the first fin and a longitudinal axis of the second fin;
a source/drain region in a first recess of the first fin and in a second recess of the second fin 
a first epitaxial layer contacting the first fin;
 a second epitaxial layer contacting the second fin; and
a third epitaxial layer over the first epitaxial layer and the second epitaxial layer, wherein a top surface of the third epitaxial layer is convex extending continuously between a plane of the first sidewall and a plane of the second sidewall and being laterally between the first recess of the first fin and the second recess of the second fin; and
a gate structure extending over the first fin and the second fin, the gate structure being adjacent to the source/drain region.

15 (Currently Amended).    A semiconductor device, comprising: 
a first fin protruding from a substrate;
a second fin protruding from the substrate;
a first gate structure extending over the first fin and the second fin; 
a second gate structure extending over the first fin and the second fin; and 

a first inner portion in the first recess and a second inner portion in the second recess, the first inner portion contacting the second inner portion, wherein each of the first inner portion and the second inner portion has a convex upper surface, the first inner portion and the second inner portion having a first dopant concentration; and
an outer portion completely covering a merged upper surface of the first inner portion and the second inner portion, wherein the outer portion has a second dopant concentration greater than the first dopant concentration, wherein the outer portion has a convex upper surface extending from a first plane to a second plane and being laterally between a sidewall of the first fin being in the first plane facing away from the second fin and a sidewall of the second fin being in the second plane facing away from the first fin.


Allowable Subject Matter
3.	1, 3-20 are allowed.  The following is an examiner’s statement of reasons for allowance:
 
For claim 1, the references of record, either singularly or in combination, do not teach or suggest at least a semiconductor device comprising “wherein a top surface of the merged epitaxial source/drain region is convex extending continuously between a plane of the first sidewall and a plane of the second sidewall and being laterally between the recess in the first fin and the recess in the second fin” in combination with other limitations as a whole.

For claim 8, the references of record, either singularly or in combination, do not teach or suggest at least a semiconductor device comprising “wherein a top surface of the third epitaxial layer is convex extending continuously between a plane of the first sidewall and a plane of the second sidewall and being laterally between the first recess of the first fin and the second recess of the second fin; and
a gate structure extending over the first fin and the second fin” in combination with other limitations as a whole.

For claim 15, the references of record, either singularly or in combination, do not teach or suggest at least a semiconductor device comprising “wherein the outer portion has a convex upper surface extending from a first plane to a second plane and being laterally between a sidewall of the first fin being in the first plane facing away from the second fin and a sidewall of the second fin being in the second plane facing away from the first fin” in combination with other limitations as a whole.


Claims 3-7, 9-14, 16-20 are also allowed being dependent on allowable claims 1, 8, 15.

The closet prior arts on records are Lee et al (US 2016/01900017 Al), Singh et al (US 2006/0286775 Al), Lee et al. (US Patent 9,570,556) and Cheng et al. (US PGPUB 2014/0134818 Al). None of the prior arts teach about the allowable subject matter limitation. Moreover none of 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUZZAMAN whose telephone number is (571)270-1839.  The examiner can normally be reached on Monday-Friday 7 am -4 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MOHAMMED SHAMSUZZAMAN/
Primary Examiner, Art Unit 2897